Citation Nr: 1448301	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  12-03 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to a disability evaluation in excess of 10 percent for status post sprain, right knee, with degenerative arthritis (right knee disability).

2. Entitlement to a disability evaluation in excess of 10 percent for status post sprain, left knee, with degenerative arthritis (left knee disability).  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to February 1973.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This appeal was previously before the Board in January 2014.  The Board remanded it for additional development, and it has been returned to the Board for further review.

A review of the Veteran's Virtual VA electronic claims file reveals VA treatment records pertinent to the issues on appeal.  A review of the Veterans Benefits Management System (VBMS) paperless claims processing system reveals records that are duplicative of the evidence in the paper claims file.  


FINDINGS OF FACT

1.  The Veteran's right knee disability has not been manifested by flexion limited to less than 60 degrees or extension limited to greater than 0 degrees, including due to pain or following repetitive motion; there is no clinical evidence of any recurrent subluxation, lateral instability, meniscal damage, or impairment of the tibia and/or fibula.

2.  The Veteran's left knee disability has not been manifested by flexion limited to less than 60 degrees or extension limited to greater than 0 degrees, including due to pain or following repetitive motion; there is no clinical evidence of any recurrent subluxation, lateral instability, meniscal damage, or impairment of the tibia and/or fibula.

3.  In addition to limitation of motion, the Veteran has severe impairment of the right knee manifested by findings of weakened movement, excess fatigability, incoordination, deformity, and interference with sitting, standing and weight-bearing.
 
4.  In addition to limitation of motion, the Veteran has severe impairment of the left knee manifested by findings of weakened movement, excess fatigability, incoordination, deformity, and interference with sitting, standing and weight-bearing.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for a right knee disability based on limitation of motion have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.14, 4.31, 4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 5003-5260, 5261 (2013).  

2. The criteria for a rating in excess of 10 percent for a left knee disability based on limitation of motion have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.14, 4.31, 4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 5003-5260, 5261.  

3. With resolution of reasonable doubt in the appellant's favor, the criteria for a separate 30 percent rating for severe impairment of the right knee, based on other limitation of function, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5257 (2013).

4. With resolution of reasonable doubt in the appellant's favor, the criteria for a separate 30 percent rating for severe impairment of the left knee have, based on other limitation of function, been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5257.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by a letter sent to the Veteran in September 2010.  The Veteran indicated in September 2010 that he had provided all evidence that would support his claim.  The claim was last adjudicated in May 2014. 

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, service personnel records, VA treatment records, and written statements of the Veteran.

Pursuant to the January 2014 Board remand, VA requested an additional VA examination, which the Veteran was afforded in March 2014.  All additional evidence was associated with the claims file and considered in the May 2014 supplemental statement of the case.  Therefore, the Board finds there was substantial compliance with the previous remand directives.  See Dyment v. West, 13 Vet. App. 141 (1999).

In sum, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.

Relevant Laws and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1999).  "Staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  When making a rating determination, VA must consider whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  38 C.F.R. § 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  38 C.F.R. § 4.40.

Degenerative arthritis established by X-ray is rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the joint involved; if the limitation of motion of the joint involved is noncompensable, a rating of 10 percent is applicable.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

For VA purposes, a normal range of knee motion is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

Limitation of extension of the leg is evaluated as follows: extension limited to 45 degrees (50 percent); extension limited to 30 degrees (40 percent); extension limited to 20 degrees (30 percent); extension limited to 15 degrees (20 percent); extension limited to 10 degrees (10 percent); and extension limited to 5 degrees (0 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Limitation of flexion of the leg is evaluated as follows: flexion limited to 15 degrees (30 percent); flexion limited to 30 degrees (20 percent); flexion limited to 45 degrees (10 percent); and flexion limited to 60 degrees (0 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Separate ratings under Diagnostic Codes 5260 and 5261 may be assigned for disability of the same joint, if none of the symptomatology on which each rating is based is duplicative or overlapping.  See VAOPGCPREC 9-04; 69 Fed. Reg. 59,990 (2004); 38 C.F.R. § 4.14.  

Other specific disorders of and near the knee are evaluated as follows.  Ankylosis of the knee can warrant a disability rating from 30 percent to 60 percent, depending on severity.  38 C.F.R. § 4.71a, Diagnostic Code 5256.  Dislocated knee cartilage warrants a disability rating of 20 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  Removal of knee cartilage warrants a disability rating of 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5259.  Impairment of the tibia and fibula can warrant a disability rating from 10 percent to 40 percent, depending on severity.  38 C.F.R. § 4.71a, Diagnostic Code 5262.  Genu recurvatum (hyperextension of the knee), if acquired through trauma, can warrant a disability rating of 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5263.  

Other impairment of the knee, including but not limited to subluxation or lateral instability, is evaluated as follows: Slight impairment warrants a 10 percent disability rating, a 20 percent disability rating is in order for evidence of moderate impairment, and severe impairment merits a 30 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  VA General Counsel has held that a claimant may be rated separately under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 9-98; 63 Fed. Reg. 56704 (1998); VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997).

The words "mild," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2013).  

A prosthetic replacement of a knee joint warrants a 100 percent disability rating for the first year after implantation; the rating varies thereafter depending on the amount of residual pain and weakness but must be no lower than 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5055.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Analysis

The Veteran contends that his right and left knee disabilities warrant ratings higher than the separate 10 percent ratings that have been in effect since January 2008.  In connection with his claim for service connection, the Veteran underwent a VA examination in January 2009 that found the range of motion of both the right and left knees was flexion to 125 degrees and extension to 0 degrees.  Because this degree of limitation of motion is noncompensable, a rating of 10 percent for limitation of motion caused by degenerative arthritis was applicable.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260, 5261.  

In connection with his claim for an increased rating, the Veteran was afforded a VA examination in January 2011.  The examiner found that the range of motion in the Veteran's right knee was flexion to 115 degrees and extension to 0 degrees; the range in his left knee was flexion to 100 degrees and extension to 0 degrees.  The examiner found no instability, subluxation, ankylosis, or meniscus or patellar abnormalities.  The examiner noted that the Veteran was able to stand for 15-30 minutes and walk for a quarter of a mile but required the assistance of a walker and bilateral knee braces.  The examiner cited a range of daily activities the Veteran's knee disabilities would limit: mild effects on grooming and driving; moderate effects on shopping, bathing, dressing and toileting; severe effects on chores and recreation; and complete prevention of exercise and participation in sports.  

In a May 2011 statement, the Veteran asserted that his "condition has been deteriorating progressively."  The Veteran submitted an opinion in April 2013 from a VA physician assistant, who asserted that his patient "has severe, progressive bilateral knee osteoarthritis," that the left knee was worse than the right, and that the Veteran was to receive knee replacement surgery "as he has failed non-operative treatments."  VA treatment records also show that the Veteran has received regular steroid injections to treat his knee symptoms.

The Veteran has indicated that he has not received treatment for his knee disabilities outside of the VA system.  

Because there was evidence in the record that suggested that the Veteran's bilateral knee disabilities might have worsened in severity since the January 2011 VA examination, the Board remanded this case for an updated examination in January 2014 and the appellant was afforded said examination in March 2014.  The March 2014 examiner examined the Veteran in person and reviewed his claims file.  She noted the Veteran's statements that his pain and mobility were both getting worse and that he could no longer stand without support, walk without the assistance of a walker, or climb more than a few stairs even with the assistance of double hand rails.  The examiner also noted that the Veteran had no flare-ups that further limited function.  The examiner found that the range of motion in the Veteran's right knee was flexion to 90 degrees and extension to 0 degrees; the range in his left knee was flexion to 80 degrees and extension to 0 degrees.  In both knees, pain was present during motion but caused no further loss of range of motion.  The Veteran's range of motion was the same upon repetition.  The examiner found no instability, patellar subluxation or dislocation, tibial or fibular impairment, or meniscal abnormalities.  The examiner noted that the Veteran experienced decreased movement, weakened movement, excess fatigability, incoordination, pain on movement, deformity, interference with sitting, standing, and weight-bearing, tenderness or pain to palpation for his joint line or soft tissues and "has genu valgum or knocked kneed (sic)."  The examiner found "no other pertinent physical findings, complications, conditions, signs and/or symptoms" related to any of the above conditions.  Overall, the examiner determined that "[w]hen compared with the prior examination, the findings of osteoarthritis have progressed in the interval."

Based on this evidence, even though it is clear that the Veteran's condition has significantly worsened, the record preponderates against entitlement to ratings in excess of 10 percent for right and left knee disabilities based on limitation of range of motion throughout the entire rating period.  See Hart, 21 Vet. App. 505.  At no time has the Veteran demonstrated limited right or left knee extension any greater than 0 degrees, which does not warrant a rating any greater than the currently assigned 10 percent evaluations.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  The Veteran has also not demonstrated at any time a limitation of right or left knee flexion of less than 60 degrees, the requirement for a higher evaluation on the basis of limitation of flexion.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  The March 2014 examiner found no additional limitation of range of motion due to pain and the Veteran has not indicated that he has at any time been found to have limitation of motion any greater than this.  The 10 percent ratings assigned to each knee are for arthritis with noncompensable limitation of motion.  There is no evidence suggesting a basis for an increased rating based on limitation of motion.

The Veteran's lay statements and the examiners' findings, however, show a disability picture that goes far beyond mere limitation of range of motion.  The Veteran is competent to report his own observations with regard to the increasing severity of his knee disabilities.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board finds his statements to be credible and consistent with the medical opinions of record.  The March 2014 examiner found that many of the DeLuca factors were present, including decreased movement, weakened movement, excess fatigability, incoordination, pain on movement, deformity, and interference with sitting, standing, and weight-bearing.  DeLuca, 8 Vet. App. at 206.  As the April 2013 VA medical opinion indicates, the Veteran's functional knee impairment is severe.  The Veteran asserts, and the March 2014 examiner agrees, that the appellant's condition has deteriorated so severely that he is now unable to walk or even stand without support.  The difficulties that this must cause in the Veteran's daily life are as obvious as they are significant.  This level of loss of function merits the highest possible rating for knee impairments that are not listed elsewhere in the rating schedule: 30 percent, for severe impairment as to each knee.  

The Board has additionally considered whether there are any other Diagnostic Codes which could apply to the Veteran's current right and left knee disabilities.  Physical examination has not shown, however, any other diagnoses or significant symptomatology of the right and left knees, such as ankylosis, subluxation, lateral instability, cartilage dislocation, cartilage removal, tibial or fibular impairment, or genu recurvatum.  Because there is no loss of function due to the Veteran's genu valgum, that condition does not warrant rating by analogy to any other Diagnostic Code.  Although the Veteran is currently scheduled to undergo knee replacement surgery in one or both knees in the fall of 2014 (VA treatment records conflict as to whether he is on a waiting list for bilateral knee replacements or solely for a left knee replacement) and a knee replacement would merit an alternate rating, evaluation under that Diagnostic Code is not warranted until the Veteran actually undergoes knee replacement surgery.  38 C.F.R. § 4.71a, Diagnostic Code 5055.  The Board therefore finds that there are no other potentially applicable Diagnostic Codes by which a higher rating or ratings can be assigned.

Extraschedular Consideration

Since the rating criteria for knee disorders reasonably describe the Veteran's disability level and symptomatology, the Veteran's disability picture is contemplated by the Rating Schedule, such that the assigned schedular evaluation is, therefore, adequate and no referral for extraschedular consideration is required.  See  38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  

The evidence fails to show anything unique or unusual about the Veteran's knee disabilities that would render the schedular criteria inadequate.  There are no additional symptoms due to his knee disabilities that are not addressed by the Rating Schedule, especially given the existence of a rating for "other impairment," and to the extent that the Veteran's knee disabilities interfere with his employability and activities of daily life, such interference is contemplated by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1; VAOPGCPREC 6-96; see also Bagwell v. Brown, 9 Vet. App. 337, 338 (1996).  

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  There is no showing that this holding is pertinent to the instant case, especially given the applicability of the residual Diagnostic Code for "other" impairment.  This is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for any additional disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the threshold factor for extraschedular consideration under step one of Thun has not been met.  The disability picture is contemplated by the rating schedules and the assigned schedular ratings are, therefore, adequate.  Consequently, on this record, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1) for these disabilities.  

In sum, the Veteran's severe knee impairment warrants disability ratings of 30 percent in each knee, which is the highest possible rating, but there is no basis for assignment of ratings in excess of 10 percent for right or left knee disabilities based on limitation of range of motion at any time during the current appeal.  In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the assignment of compensability ratings any higher than those currently existing or assigned herein, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990)





	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a disability evaluation in excess of 10 percent for status post sprain, right knee, with degenerative arthritis, based on limitation of motion, is denied.

Entitlement to a disability evaluation in excess of 10 percent for status post sprain, left knee, with degenerative arthritis, based on limitation of motion, is denied.  

Entitlement to a separate 30 percent rating for severe impairment of the right knee is granted, subject to the controlling regulations governing the payment of monetary benefits.  

Entitlement to a separate 30 percent rating for severe impairment of the left knee is granted, subject to the controlling regulations governing the payment of monetary benefits. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


